DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.
	In the Preliminary Amendment filed 16 June 2018, claims 1-12 were amended and new claims 13-20 were newly added.  These amendments have been entered.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
It appears that the paragraph in lines 11-14 of page 9 of the Replacement Specification (clean copy) filed 16 June 2018 should be amended as follows:
--More particularly, the retaining assembly 23 comprises a downstream fastening element 24 intended to be fastened to the  downstream anchoring point, and a plurality of holding elements 25 configured to connect the retaining structure 3 to the downstream fastening element 24 and to hold the retaining structure 3 in position.--

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:   Appropriate correction is required.
	Re Claim 10:  In lines 4-5 of claim 10, “(18, 19)” should be deleted.
Re Claim 11:  In line 3 of claim 11, “(19)” should be deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costille (FR 2736368, a copy of which is provided herewith along with a machine-generated English translation).
	Re Claim 1:  Costille discloses a device for retaining materials, including: 
a retaining structure (comprising posts 3 and net 2; particularly at the portion extending between the first two posts 3; see Examiner-Annotated portion of Fig. 1 below) configured to retain materials, 
a fastening assembly (comprising upstream cables 30 and upstream shrouds 35) intended to be fastened to an upstream anchoring point (at 5) disposed upstream of the retaining structure, the fastening assembly being configured to connect the retaining structure to the upstream anchoring point, the fastening assembly comprising a plurality of connecting elements (31, 35; see Examiner-Annotated portion of Fig. 1 below), each connecting element being flexible and elongate, and comprising a first end portion connected to the retaining structure (at posts 3) and a second end portion opposite to the respective first end portion and intended to be connected to the upstream anchoring point (at 5), the connecting elements being configured to form, in use, a pyramidal structure (see dashed lines in Examiner-Annotated portion of Fig. 1 below) whose apex is oriented in the direction of the upstream anchoring point (at 5), and 
at least one holding element (comprising downstream cables 31 and downstream shrouds 35) configured to hold the retaining structure in position, the at least one holding element comprising a first end portion connected to the retaining structure (at posts 3) and a second end portion opposite to the respective first end portion and intended to be connected to a downstream anchoring point (at 7) disposed downstream of the retaining structure.

    PNG
    media_image1.png
    796
    729
    media_image1.png
    Greyscale

Re Claim 2:  Costille discloses a device, wherein the fastening assembly comprises an upstream fastening element (5; see Figs. 1 and 3) intended to be fastened to the upstream anchoring point, each connecting element (31, 35) being configured to connect the retaining structure to the upstream fastening element.
Re Claim 3:  Costille discloses a device, wherein the upstream fastening element (5) is connected to the retaining structure (comprising posts 3 and net 2) only by the connecting elements (31, 35).
Re Claim 4:  Costille discloses a device, wherein the fastening assembly (comprising upstream cables 30 and upstream shrouds 35) is devoid of any retaining bar arranged to retain the retaining structure and to connect the retaining structure to the upstream anchoring point.
Re Claim 5:  Costille discloses a device, wherein the at least one holding element (comprising downstream cables 31 and downstream shrouds 35) is flexible and elongate.
	Re Claim 6:  Costille discloses a device, wherein the retaining structure (comprising posts 3 and net 2) comprises at least one retaining element (net 2) configured to retain materials, and first and second support elements (posts 3; see Examiner-Annotated portion of Fig. 1 above) configured to support the at least one retaining element (2).
	Re Claim 7:  Costille discloses a device, wherein the first and second support elements (posts 3) extend substantially parallel to each other.
	Re Claim 8:  Costille discloses a device, wherein the retaining structure includes a plurality of retaining elements (for example, upper edge cable 15 and lower edge cable 16, which can be considered part of the net 2 since they are used to secure the net in place) extending substantially parallel to each other.
	Re Claim 9:  Costille discloses a device, wherein the fastening assembly comprises first and second pairs of connecting elements (31, 35; see Examiner-Annotated portion of Fig. 1 above), each connecting element of the first pair being connected to the first support element (3) and each connecting element of the second pair being connected to the second support element (see Examiner-Annotated portion of Fig. 1 above).
	Re Claim 10:  Costille discloses a device, wherein each of the first and second support elements (posts 3; see Examiner-Annotated portion of Fig. 1 above) includes first and second fastening portions (the “first fastening portions” being the lower portion of posts 3 attached to the 
	Re Claim 11:  Costille discloses a device, which comprises two holding elements (36, 36; Fig. 1), one being connected to the second fastening portion (the upper portion) provided on the first support element (3), the other being connected to the second fastening portion (the upper portion) provided on the second support element (3).
	Re Claim 12:  Costille discloses a device, wherein the retaining structure includes first and second bearing elements (11; see Figs. 1, 2, and 4) configured to bear on the ground.
	Re Claims 13-14:  See rejection of claim 4 above.
	Re Claims 15-18:  See rejection of claim 5 above.
	Re Claim 19:  See rejection of claim 6 above.
Re Claim 20:  See rejection of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678